       Case 2:17-cr-00360-JJT Document 229 Filed 10/09/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   JOSEPH E. KOEHLER
     Assistant U.S. Attorney
 4   Arizona State Bar No. 013288
     KRISTEN BROOK
 5   Assistant U.S. Attorney
     Arizona State Bar No. 023121
 6   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 7   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 8   Email: Joe.Koehler@usdoj.gov
     Email: Kristen.Brook@usdoj.gov
 9   Attorney for Plaintiff
10
                          IN THE UNITED STATES DISTRICT COURT
11
                                FOR THE DISTRICT OF ARIZONA
12
13   United States of America,                                CR-17-00360-PHX-JJT
14                         Plaintiff,
                                                       UNITED STATES’ MOTION TO
15            vs.                                       CONTINUE BENCH TRIAL
16
     Abdul Khabir Wahid,
17
                           Defendant.
18
            The United States of America, by and through undersigned counsel, hereby files its
19
     first Motion to Continue Bench Trial, which is currently set for October 31, 2019, for any
20
     of the following dates: November 5, November 8, November 15 or December 3, 2019.
21
     The reason for this request is as follows:
22
            Special Agent Stewart L. Whitson (FBI) is unavailable to attend the trial currently
23   scheduled for October 31, 2019. Special Agent Whitson is available on any of the
24   previously provided dates.
25          Therefore, the Government respectfully requests that this Court continue the trial,
26   October 31, 2019 to one of the dates provided, at the Court’s convenience. Counsel has
27   consulted with the Defendant, Abdul Khabir Wahid’s stand-by counsel, Mr. John McBee,
28   and he has no objection.
       Case 2:17-cr-00360-JJT Document 229 Filed 10/09/19 Page 2 of 2




 1          The Government does not make this motion for reasons of delay, but instead in the
     interests of justice, including continuity of counsel.
 2
            Excludable delay under 18 U.S.C. § 3161(h)(7)(b)(II) may occur as a result of this
 3
     motion or an order based thereon.
 4
 5          Respectfully submitted this 9th day of October, 2019.
 6
                                                MICHAEL BAILEY
 7                                              United States Attorney
                                                District of Arizona
 8
 9                                              s/ Joseph E. Koehler
                                                s/ Kristen Brook
10                                              JOSEPH E. KOEHLER
                                                KRISTEN BROOK
11                                              Assistant U.S. Attorneys
12
13
14
15                                  CERTIFICATE OF SERVICE
16   I hereby certify that on October 9, 2019, I electronically filed the foregoing with the Clerk
     of Court using the CM/ECF system, and that true and accurate copies have been transmitted
17   electronically to counsel for the defendant via the ECF system.
18
     John McBee, Advisory Counsel for Defendant
19
           In addition, on the same date I directed a copy of the foregoing to be placed in the
20   United States mail addressed to the defendant at the following address, labeled
     “Confidential/Legal Mail”:
21
     Abdul Khabir Wahid, No. 72409-408
22   Central Arizona Florence Correctional Complex
     PO Box 6300
23   Florence, AZ 85132
24
25   s/ Joseph E. Koehler
     U.S. Attorney’s Office
26
27
28


                                                  -2-
